

115 S2358 IS: Women and Lung Cancer Research and Preventive Services Act of 2018
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2358IN THE SENATE OF THE UNITED STATESJanuary 30, 2018Mr. Rubio (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require a study on women and lung cancer, and for other purposes.
	
 1.Short titleThis Act may be cited as the Women and Lung Cancer Research and Preventive Services Act of 2018.
 2.FindingsCongress finds as follows: (1)According to the American Cancer Society, in the United States, approximately 193 women die each day of lung cancer, or about one woman every 7 minutes.
 (2)Lung cancer is the leading cause of cancer death among women. (3)The American Cancer Society estimates that 70,500 women will die of lung cancer in 2018.
 (4)Studies have shown a higher incidence rate of lung cancer for women who were never smokers compared to men who were never smokers.
 (5)According to the 2014 report, The Health Consequences of Smoking—50 Years of Progress: A Report of the Surgeon General, 2014, the relative risk of developing lung cancer increased tenfold among female smokers between 1959 and 2010.
 (6)According to the American Cancer Society, approximately 40 percent of lung cancers are adenocarcinoma, a subtype of non-small cell lung cancer, which is the most common type of cancer seen in non-smokers and is more common in women than in men.
 (7)Exposure to radon accounts for approximately 21,000 deaths from lung cancer each year and is the leading cause of lung cancer in non-smokers.
 (8)A Government Accountability Office report published on October 22, 2015, called for the National Institutes of Health to do more in evaluating gender differences in research.
 (9)Additional research strategies and clinical trials are necessary to explore the differences in lung cancer risk factors, incidence, and treatment response in women, and to address the disparate impact of lung cancer on women who have never smoked.
 (10)Lung cancer screening, which can detect lung cancer at its earliest, most curable stage, is a covered service available without cost-sharing for those at high risk.
 (11)Published peer-reviewed actuarial studies indicate that lung cancer screening individuals at high risk is cost-effective.
 (12)The National Framework of Excellence in Lung Cancer Screening and Continuum of Care, launched in 2012, demonstrated that lung cancer screening can be safely and effectively carried out in community hospital settings around the Nation.
 (13)Information on the impact of lung cancer on women and the importance of early detection should be incorporated into all relevant public health awareness campaigns.
 3.Sense of Congress concerning women and lung cancerIt is the sense of Congress that— (1)there is a disparate impact of lung cancer on women and, in particular, on women who have never smoked;
 (2)additional research strategies to explore the differences in women with respect to lung cancer risk factors, incidence, histology, and response to treatment are justified and necessary;
 (3)the implementation of lung cancer preventive services for women should be accelerated; and (4)the public health agencies of the Federal Government should coordinate public education and awareness programs on the impact of lung cancer on women and the importance of early detection.
			4.Study to evaluate and make recommendations for the acceleration of research on women and lung
			 cancer, greater access to preventive services, and strategic  public
			 awareness and education campaigns
 (a)StudyThe Secretary of Health and Human Services, in consultation with the Secretary of Defense and Secretary of Veterans Affairs, shall conduct an interagency study to evaluate the status of, and make recommendations for increased—
 (1)research on women and lung cancer; (2)access to lung cancer preventive services; and
 (3)strategic public awareness and education campaigns on lung cancer. (b)ContentThe study and recommendations under subsection (a) shall include—
 (1)a review and comprehensive report on the outcomes of previous research, the status of existing research activities, and knowledge gaps related to women and lung cancer in all agencies of the Federal Government;
 (2)specific recommendations for a collaborative, interagency, multidisciplinary, and innovative research program, that would—
 (A)encourage innovative approaches to eliminate knowledge gaps in research; (B)evaluate environmental and genomic factors that may be related to the etiology of lung cancer in women; and
 (C)foster advances in imaging technology to improve risk assessment, diagnosis, treatment, and the simultaneous application of other preventive services;
 (3)recommendations for the development of a national lung cancer screening strategy with sufficient infrastructure and personnel resources to expand access to such screening, particularly among underserved populations; and
 (4)recommendations for the development of a national public education and awareness campaign on women and lung cancer and the importance of early detection of lung cancer.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on the study conducted under subsection (a).